Citation Nr: 1829250	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  15-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, and if so, whether the claim can be granted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, and if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran withdrew his request for a hearing before the Board in September 2015.  

The issues of service connection for a cervical and lumbar spine disability were initially denied in an unappealed December 1974 rating decision.  The claim was denied again in a January 2000 and March 2003 rating decision, which each became final.  The Board finds that the disabilities claimed and denied in 1974, 2000, and 2003 and the current claim are the same as the Veteran has identified the same disability in each claim and identified the same onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the cervical and lumbar spine disabilities previously adjudicated.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The reopened issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1974 rating decision, service connection for a cervical spine and lumbar spine disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  In an January 2000 rating decision, a claim to reopen the issue of service connection for a cervical spine and lumbar spine disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  In a March 2003 rating decision, a claim to reopen the issue of service connection for a cervical spine and lumbar spine disability was denied; the Veteran did not timely perfect the appeal regarding either issue.  

4.  Regarding the cervical spine disability, evidence received more than one year after the March 2003 decision is cumulative or redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.

5.  Regarding the lumbar spine disability, evidence received more than one year after the March 2003 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine and lumbar spine disability.


CONCLUSIONS OF LAW

1.  The December 1974, January 2000, and March 2003 rating decisions that denied service connection for a cervical spine and lumbar spine disability are final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.202, 20.302, 20.1103 (2017).

2.  Evidence received more than one year since the March 2003 rating decision is not new and material to the claim for service connection for a cervical spine disability and the claim to reopen is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Evidence received more than one year since the March 2003 rating decision is new and material to the claim for service connection for a lumbar spine disability and the claim to reopen is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Claim to Reopen: Cervical and Lumbar Spine Disabilities

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The issues of service connection for a cervical and lumbar spine disabilities were previously denied in a December 1974 rating decision on the basis that the evidence did not demonstrate whiplash injury, to include a cervical and lumbar spine disability, that was etiologically related to military, to include a June 1974 in-service motor vehicle accident.  The Veteran did not submit new evidence or a notice of disagreement within one year of notice of that decision.  In a January 2000 rating decision, a claim to reopen the whiplash/cervical and lumbar spine disabilities was denied as new and material evidence had not been received and there was evidence of an intervening motor vehicle accident in 1996.  Again, new and material evidence or a notice of disagreement was not received within one year of that decision.  Finally, a March 2003 rating decision denied a claim to reopen the issues.  While the Veteran issued a notice of disagreement with that decision, he did not submit a timely VA Form 9 substantive appeal following a May 2005 statement of the case.  He was notified in an October 2005 administrative decision that his VA Form 9 was not timely, and the Veteran did not appeal that determination.  

As the Veteran did not submit new and material evidence or a notice of disagreement within one year of the 1974 and 2000 rating decisions, and as he did not perfect an appeal regarding the cervical spine and lumbar spine disabilities following the 2003 decision, the 1974, 2000, and 2003 decisions became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

Regarding the cervical spine disability, the claim was originally denied as a current cervical spine disability had not been shown to be etiologically related to service, to include the 1974 motor vehicle accident.  The evidence at the time included the Veteran's reports that his in-service motor vehicle accident caused his cervical spine disability.  The January 2000 rating decision also noted a December 1996 motor vehicle accident after which the Veteran reported a neck strain.  Evidence added since the last final rating decision in 2003 includes VA treatment records which demonstrate continued treatment for the neck and cervical spine.  In addition, a November 2015 VA examiner provided a negative etiology opinion.  Finally, while the Veteran has pointed to a September 2014 statement from his private physician, Dr. S.C., that statement addressed the etiology of the lumbar spine disability and did not address the cervical spine disability.  

The Board finds that the evidence submitted since the 2003 decision regarding the cervical spine disability is not new and material.  The fact that the Veteran has a current disability was already conceded in the prior decisions and new evidence regarding an etiological link between the in-service motor vehicle accident and a cervical spine disability has not been submitted.  As such, the claim to reopen service connection for a cervical spine disability is denied.  

Regarding the lumbar spine disability, as noted above, the Veteran submitted a September 2014 statement from Dr. S.C. which stated that the Veteran's current lumbar spine disability is likely due to his 1974 accident.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran's lumbar spine disability is etiologically related to military service.  As such, the claim for service connection for a lumbar spine disability is reopened.

ORDER

New and material evidence was not received and the claim to reopen the issue of service connection for a cervical spine disability is denied.  

New and material evidence was received and the claim to reopen the issue of service connection for lumbar spine disability is granted.  


REMAND

A November 2015 VA examiner stated that while the Veteran was involved in an accident in 1974, where he was diagnosed with whiplash, there are no medical records to show that he had chronic back pain.  The examiner stated that the next record where he complained of back pain is dated in 2012 and noted a 2013 treatment record where the Veteran reported that his back pain had onset one year prior.  For these reasons, the examiner concluded that it was less likely than not that the Veteran's current back disability was incurred in or caused by his military service.  
 
However, the examiner failed to consider VA treatment records which demonstrate the Veteran's complaints of chronic low back pain since his in-service motor vehicle accident well before 2012.  The examiner's opinion was based on an inaccurate factual premise and is, thus, inadequate.  
Upon remand, a new VA examination and opinion must be provided in which the examiner considers the complete record and provides an opinion as to whether the Veteran's lumbar spine disability had onset during or as a result of his in-service accident.  

All outstanding records of ongoing VA treatment should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical and associate them with the virtual claims file. 

2.  Once the above development has been completed, provide the Veteran with a VA examination by an examiner who has not previously examined him to determine whether any current disability is related to service.  The examiner must review the claims file, including all relevant records, in conjunction with the examination.  

The examiner is requested to list all current lumbar spine disabilities.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability had onset in service or is otherwise related to a disease or injury in service, including the verified motor vehicle accident in 1974.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


